PER CURIAM.
The defendant appeals from a judgment of convictions for aggravated battery and armed robbery and from his sentence for aggravated battery. With regard to the conviction and sentence for aggravated battery, we accept the State’s proper confessions of error, and we remand for a new trial on this charge. However, as to the conviction for armed robbery, we affirm finding that the defendant’s points on appeal lack merit.
Affirmed, in part; reversed, in part; and remanded for further proceedings consistent with this opinion.